DETAILED ACTION
This action is responsive to the Amendments and Remarks received 05/03/2021 in which claims 2 and 8–14 are cancelled, claims 1, 3, and 15 are amended, and no claims are added as new claims.
Response to Arguments
Examiner notes the amended title.  The object is withdrawn.  Remarks, 6.
In view of the cancellation of claims 8–11, the rejection under 35 U.S.C. 112 is withdrawn.  Remarks, 6.
On pages 8–9 of the Remarks, Applicant contends the distinction between the amended subject matter and Appu is that Appu purportedly only compresses the raw data if a target compression ratio is met whereas the claim always compresses the data.  Examiner finds such an argument unreasonable in view of how one skilled in the art would interpret Appu.  In the art, compression is completed to evaluate the resultant bit cost.  That cost, i.e. how many bits were used for the compressed data, is compared to the number of bits required to code the data raw (i.e. uncompressed).  Even though compression often yields a better result than raw data in terms of bit cost, the skilled artisan understands that compression requires many overhead bits to be signaled (expended) in addition to the costs of the compressed data.  The skilled artisan understands that in certain circumstances, the raw data is cheaper to code (especially when considering there is no data loss; i.e. higher quality) than attempting an elaborate compression scheme that adds many layers of additional overhead information required to uncompress the data upon receipt.  Because the foregoing represents common knowledge to the skilled artisan, Applicant’s argument that Appu does not always 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because it is drawn to a storage medium rather than a “non-transitory” storage medium.  Under a broadest reasonable interpretation, the storage medium could cover transient signals which are prohibited under case law.  See MPEP 2106.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 15, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0208217 A1), Chong (US 2016/0134876 A1), and Appu (US 2017/0278215 A1).
Regarding claim 1, the combination of Zhou, Chong, and Appu teaches or suggests a method for video data compression, the method comprising: receiving video data (Zhou, ¶ 0068:  teaches receiving input pictures for the video signal); separating raw pixel data from raw control data in the video data (Examiner finds control data is, for example, motion information, such as motion vectors or filter information; see e.g. Applicant’s published paragraph [0004]; Chong, ¶ 0073:  teaches parsing motion vectors from the video data; Zhou, ¶ 0103:  also teaches parsing control data from pixel data (i.e. quantized transform coefficients data)); compressing the raw pixel data to obtain output pixel data (Chong, ¶ 0003:  teaches how pixel compression in the state-of-the-art video codecs subtracts a prediction block to form a residual, said residual being further subjected to transform, quantization, and entropy coding (i.e. compression); Zhou, ¶ 0081:  likewise teaches pixel compression using residuals from predictions and transforming, quantizing, and entropy encoding the residual coefficients separately from control data); compressing the raw control data to obtain output control data (Zhou, ¶ 0087:  teaches compressing motion data and specifically using differentials (residuals) for motion vector values, which Applicant admits in published paragraphs [0035]–[0036] is a type of control data compression; Also, Zhou, ¶ 0087:  teaches the control data is subjected to entropy encoding, which is also compression; see also Zhou, ¶ 0088:  describing the types of compression that can be applied to data, including control data); and integrating the output pixel data and the output control data to obtain bitstream data (Zhou does not appear to teach as explicitly as Chong that the pixel data and control data are interleaved in the resultant bitstream, although the skilled artisan certainly knows as much; Chong is relied upon for , wherein compressing the raw pixel data to obtain the output pixel data comprises: compressing the raw pixel data to obtain compressed pixel data; and determining the output pixel data to be the raw pixel data or the compressed pixel data based on a result of a comparison between the raw pixel data and the compressed pixel data (Examiner interprets the claimed features consistent with paragraph [0032] of Applicant’s published Specification, wherein the comparison between raw and compressed data output quantity informs whether it is more efficient to bypass compression; Appu ¶ 0129:  teaches bypassing compression when it is less efficient than raw coding the pixel data).
One of ordinary skill, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhou, with those of Chong, because both references are drawn to the same field of endeavor, because both references are utilized for substantially overlapping subject matter, and because, in view of the prior art of record, Applicant’s combination amounts to a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Zhou and Chong used in this Office Action unless otherwise noted.
One of ordinary skill, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhou and Chong, with those of Appu, because all three references are drawn to the same field of endeavor, because the references comprise substantially overlapping subject matter, and 
Regarding claim 2, the combination of Zhou, Chong, and Appu teaches or suggests the method of claim 1, further comprising: storing the bitstream data (Chong, ¶ 0002:  teaches the point of video compression is transmission and/or storage).
Regarding claim 4, the combination of Zhou, Chong, and Appu teaches or suggests the method of claim 1, wherein compressing the raw pixel data to obtain the compressed pixel data comprises: performing prediction on the raw pixel data using a blocking method to obtain predicted pixel data; calculating a residual of the predicted pixel data; and remapping and encoding the residual of the predicted pixel data to obtain the compressed pixel data (Chong, ¶ 0003:  teaches how pixel compression in the state-of-the-art video codecs subtracts a prediction block to form a residual, said residual being further subjected to transform, quantization, and entropy coding; Zhou, ¶ 0081:  likewise teaches pixel compression using residuals from predictions and transforming, quantizing, and entropy encoding the residual coefficients; Examiner notes remapping occurs upon the frequency transform and also in the entropy coding engine).
Claim 15
Claim 17 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 2018/0014017 A1) teaches compressing motion data and specifically using differentials (residuals) for motion vector values, which Applicant admits in published paragraphs [0035]–[0036] is a type of control data compression (Li, ¶ 0095).  Li’s ¶ 0095 also teaches the control data is subjected to entropy encoding, which is also compression.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481